Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 1/31/22.  Claims 1, 3, 12, 14 and 23 have been amended. Claims 1-23 are pending.
	Applicants' arguments filed 1/31/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the guidance set forth in MPEP 2106 which has incorporated the 2019 PEG.
Regarding to claim 1,
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 1 recites: A method, said method comprising:
 “receiving a query for at least one table comprising a plurality of data records, the query indicating a plurality of data operations to be performed on the plurality of data records, the query referencing the at least one table multiple times, each table reference comprises a data operation, of the plurality of data operations, to be performed on the at least one table”. This limitation reads on a person analyzing a query indicating multiple operations to be performed on a table which could be considered a mental process of an observation or evaluation. 
“combining the plurality of data operations into a single target data operation”.  This limitation reads on a person combining the multiple operations into one operation which could be considered a mental process of an observation or evaluation. 
“generating work files to store an intermediate result of the query attained by performing the target data operation on the plurality of data records”.  This limitation reads on a person generating an intermediate result from the one operation which could be considered a mental process of an observation or evaluation.
“determining a final result of the query based on the intermediate result”.  This limitation reads on a person determining a final result based on the intermediate result which could be considered a mental process of an observation or evaluation.
Each of these limitations are directed to observation or evaluation steps and are considered to be mental processes.  Also, other than reciting “computer-implemented” or “by one or more processors”, nothing in the claim would preclude these steps from being practically performed in the human mind, which could also have these limitations be considered a mental process.  
Overall the limitations directed to determine a query result and the various mental process limitations in the context of this claim encompasses limitations that could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper. If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
In particular, the claim only recites the additional elements of “computer-implemented”, “by one or more processors.” 
Regarding the computer,
The computer for implementing receiving, combining, generating and determining in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (receiving, combining, generating and determining).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional 
Regarding the one or more processors,
The one or more processors for implementing receiving, combining, generating and determining in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (receiving, combining, generating and determining).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Therefore the additional elements do not integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element “computer-implemented” and “one or more processors” are simply determine a query result, and there is nothing done with the results. 


Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 2 recites 
“determining, by one or more processors, a union of the conditions as a target condition; and
combining, by one or more processors, the plurality of data operations into the target data operation to select data records satisfying the target condition from the plurality of data records" That is, the claim recites determining a union condition to combine the multiple operations. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 3 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 3 is dependent on claims 1&2, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 3 recites 
“selecting, by one or more processors, data records satisfying the target condition from the plurality of data records; and
generating, by one or more processors, the intermediate result of the query by dividing the selected data records into a plurality of groups of data records, each group satisfying one of the conditions of the union of the conditions of the target condition, each group being stored in a respective work file of the work files" That is, the claim recites generating the intermediate result based on the satisfied condition. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 3 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 4 is dependent on claims 1-3, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 4 recites “determining, by one or more processors, the final result of the query by performing the join operation on the plurality of groups of data records" That is, the claim recites determining the final result based on a join operation. The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 4 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 5, 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 5 is dependent on claims 1-2, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 5 recites “performing, by one or more processors, the target data operation on the column of the at least one table" That is, the claim recites performing the one operation on a column of the table. The above-noted limitation of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 5 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 6 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 6 recites 
“in accordance with a determination that the first and the second sets of columns comprise a same column, determining, by one or more processors, a union of the first set of columns and the second set of columns as a set of sorting keys, the same column acting as a leading key of the set of sorting keys;
determining, by one or more processors, a third set of data records based on the first and the second set of data records; and
combining, by one or more processors, the first and the second data operations into the target data operation to sort the third set of data records based on the set of sorting keys." That is, the claim recites combining operations based on sorting keys. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 6 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 7 is dependent on claims 1 & 6, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 7 recites 
“sorting, by one or more processors, the third set of data records based on the set of sorting keys;
generating, by one or more processors, a first grouping result by grouping the sorted third set of data records based on the first set of columns and a second grouping result by grouping the sorted third set of data records based on the second set of columns; and
generating, by one or more processors, the intermediate result based on the first and second grouping results." That is, the claim recites generating the intermediate result based on grouping results. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 7 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 8 is dependent on claims 1 & 6, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 8 recites 
“determining, by one or more processors, a union of the first and second conditions as a target condition; and
selecting, by one or more processors, from the at least one table the third set of data records satisfying the target condition." That is, the claim recites selecting data records based on a determined union condition. The above-noted limitation of claim 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 8 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 9, 
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 9 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 9 recites “in accordance with a determination that the plurality of join operations are associated with a same join condition, combining, by one or more processors, the plurality of data operations into the target data operation to join a first set of data records from the first table and a second set of data records from the second table based on the join condition" That is, the claim recites combining the multiple operations based on a same join condition. The above-noted limitation of claim 9, as drafted, is a process that, under its broadest reasonable interpretation, 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 9 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 10 is dependent on claims 1 & 9, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 10 recites “generating, by one or more processors, the intermediate result of the query by joining the first set of data records from the first table and the second set of data records from the second table based on the join condition." That is, the claim recites generating the intermediate result based the join condition. The above-noted limitation of claim 10, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 10 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 11, 
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 11 is dependent on claims 1 & 9, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 11 recites
“determining, by one or more processors, a union of the plurality of conditions as a target condition; and
selecting, by one or more processors, from the first table the first set of data records satisfying the target condition." That is, the claim recites selecting data records based on a determined satisfied union condition. The above-noted limitation of claim 10, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 11 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding to claim 12,
Step 1 Analysis: Claim 12 is directed to a computer system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 12 recites the same method limitations that are recited in claim 1 and the same analysis is applied to claim 1, see above.  
Step 2A Prong Two Analysis: 
In particular, the claim only recites the additional elements of “one or more computer-readable memories”, “one or more computer-readable tangible storage devices” and “the program instructions, when executed by at least one of the one or more processors, performing actions comprising.”
Regarding the one or more computer-readable memories, the one or more computer-readable tangible storage devices for performing a method is recited at a high level of generality, as generic computing elements performing a generic computer function of processing data (finding and calculating). This limitation is no more 
Step 2B Analysis: 
As discussed above with respect to integration of the abstract idea into a practical application, The additional elements “one or more computer-readable memories”, “one or more computer-readable tangible storage devices” and “the program instructions, when executed by at least one of the one or more processors, performing actions comprising” is simply determine a query result, and there is nothing done with the results. 
Accordingly, this additional elements, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 13-22
The computer system was addressed in claim 12 above, the remaining limitations of claims 13-22 were addressed in the rejection of claims 2-11 and the same analysis is applied, see above.

Regarding to claim 23,
Step 1 Analysis: Claim 23 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis:

Step 2A Prong Two Analysis: 
In particular, the claim only recites the additional elements of “one or more non-transient computer-readable tangible storage media and program instructions collectively stored on the one or more non-transient computer-readable tangible storage media, the program instructions being executable by a computer, the program instructions comprising.”
Regarding the computer readable storage medium,
The computer readable storage medium including instructions for organizing data sets, the instructions comprising. This limitation is no more than mere instructions to perform a method. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: 
As discussed above with respect to integration of the abstract idea into a practical application, The additional element “a computer-readable storage medium including instructions for organizing data sets, the instructions comprising” is simply determine a query result, and there is nothing done with the results. 
Accordingly, this additional element, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


4.	Claims 1-5, 9-16 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erdogan et al (US 20150234895 A1, hereinafter, “Erdogan”).
5.	With respect to claim 1,
	Erdogan discloses a computer-implemented method comprising:
receiving, by one or more processors, a query for at least one table comprising a plurality of data records, the query indicating a plurality of data operations to be performed on the plurality of data records, the query referencing the at least one table multiple times, each table reference comprises a data operation, of the plurality of data operations, to be performed on the at least one table;
combining, by one or more processors, the plurality of data operations into a single target data operation;
generating, by one or more processors, work files to store an intermediate result of the query attained by performing the target data operation on the plurality of data records; and
determining, by one or more processors, a final result to store an intermediate result of the query based on the intermediate result (Erdogan [0004], [0020], [0023] – [0025], [0093] – [0094], [0122] – [0123] e.g. [0004] A database system includes a query planner with instructions executed by a processor to generate a logical plan tree.  Each node of the logical plan tree is a distributed relational algebra operator.  Each child node of the logical plan tree produces results processed by a parent node.  The logical plan tree includes a distributed relational operator that reparations tuples of results that are at least 1 GB on a dimension and regroups the tuples on the dimension to avoid broadcasting the tuples between machines and thereby avoid consumption of network bandwidth associated with broadcasting the tuples.  The logical plan tree is modified according to algebraic transformation rules.  The logical plan tree is mapped to distributed query execution primitives.  The distributed query execution primitives are processed on machines storing partitions of a distributed database table. [0020] A distributed query plan may be produced in response to a query language query.  The distributed query plan may include sub-queries.  The sub-queries may be directed to selected worker nodes of the networked worker nodes and executed at the selected worker nodes.  The execution includes using the foreign table declarations to convert data in semi-structured formats into operators are the usual arithmetic operators: addition, subtraction, multiplication, and division.  Any algebra allows one to build expressions by applying operators to atomic operands or other expressions of the algebra. [0093] Once the query planner generates and optimizes the logical query plan in FIG. 4, the database may choose to directly map the query plan into distributed execution primitives. [0122] In distributed relational algebra, data or intermediate results need to be shuffled across the machines in the network.  Therefore, relational algebra operators need to be extended to include data transfer operations.  Two such distributed relational algebra operators are Collect and Repartition operators.  [0123] In distributed relational algebra, executing the logical plan intermediate results are allocated (placed). [0124] The information about these partition or intermediate result placements may be used in a physical query plan or an execution strategy for query optimization, scalability, and fault tolerance purposes.  For example, one query planner may choose to assign tasks to distribute the query load evenly across the machines [as
receiving, by one or more processors, a query for at least one table (e.g. a distributed database table) comprising a plurality of data records, the query indicating a plurality of data operations (e.g. sub-queries, query execution primitives; according to the Computer Dictionary Online: primitive – A function, operator, or type which is built into a programming language) to be performed on the plurality of data records, the query referencing the at least one table multiple times (e.g. sub-queries, query execution primitives; according to the Computer Dictionary Online: primitive – A function, operator, or type which is built into a programming language), each table reference comprises a data operation (e.g. sub-query, query execution primitive), of the plurality of data operations, to be performed on the at least one table;
combining, by one or more processors, the plurality of data operations into a single target data operation (e.g. a logical plan tree; referring to the instant applicant’s spec. [0066]);
 files (e.g. Each child node of the logical plan tree produces results processed by a parent node) to store an intermediate result (e.g. intermediate results) of the query attained by performing the target data operation on the plurality of data records; and
determining, by one or more processors, a final result (e.g. The results are then merged 210, typically at the coordinator node module 122 … Each child node of the logical plan tree produces results processed by a parent node) to store an intermediate result (e.g. intermediate results) of the query based on the intermediate result]).
6.	With respect to claim 2,
	Erdogan further discloses
determining, by one or more processors, a union of the conditions as a target condition (Erdogan [0026] – [0033], [0039], [0063] – [0065] e.g. union); and
combining, by one or more processors, the plurality of data operations into the target data operation to select data records satisfying the target condition from the plurality of data records (Erdogan [0004], [0020], [0023] – [0025], [0093] – [0094], [0122] – [0123] e.g. The logical plan tree is mapped to distributed query execution primitives.  The distributed query execution primitives are processed on machines storing partitions of a distributed database table).
7.	With respect to claim 3,

selecting, by one or more processors, data records satisfying the target condition from the plurality of data records (Erdogan [0004], [0020], [0023] – [0025], [0093] – [0094], [0122] – [0123] e.g. [0004] A database system includes a query planner with instructions executed by a processor to generate a logical plan tree.  Each node of the logical plan tree is a distributed relational algebra operator.  Each child node of the logical plan tree produces results processed by a parent node.  The logical plan tree includes a distributed relational operator that reparations tuples of results that are at least 1 GB on a dimension and regroups the tuples on the dimension to avoid broadcasting the tuples between machines and thereby avoid consumption of network bandwidth associated with broadcasting the tuples.  The logical plan tree is modified according to algebraic transformation rules.  The logical plan tree is mapped to distributed query execution primitives.  The distributed query execution primitives are processed on machines storing partitions of a distributed database table); and
generating, by one or more processors, the intermediate result of the query by dividing the selected data records into a plurality of groups of data records, each group satisfying one of the conditions of the union of the conditions of the target condition, each group being stored in a respective work file of the work files (Erdogan [0004], [0020], [0023] .
8.	With respect to claim 4,
	Erdogan further discloses
	wherein the plurality of data operations is connected by a join operation, and determining the final result of the query comprises:
	determining, by one or more processors, the final result of the query by performing the join operation on the plurality of groups of data records (Erdogan [0023] – [0033], [0039], [0063] – [0065] e.g. join operators).
9.	With respect to claim 5,
	Erdogan further discloses wherein the conditions are associated with a same column of the at least one table, and performing the target data operation on the at least one table comprises:
performing, by one or more processors, the target data operation on the column of the at least one table (Erdogan [0041], [0083] e.g. attributes (columns)).
10.	With respect to claim 9,

	wherein the at least one table comprises first and second tables and the plurality of data operations comprises a plurality of join operations to be performed on the first and second tables (Erdogan [0004], [0020], [0023] – [0025], [0093] – [0094], [0122] – [0123] e.g. tables), and combining the plurality of data operations into the target data operation comprises:
	in accordance with a determination that the plurality of join operations are associated with a same join condition, combining, by one or more processors, the plurality of data operations into the target data operation to join a first set of data records from the first table and a second set of data records from the second table based on the join condition (Erdogan [0023] – [0033], [0039], [0063] – [0065] e.g. join operators).
11.	With respect to claim 10,
	Erdogan further discloses
generating, by one or more processors, the intermediate result of the query by joining the first set of data records from the first table and the second set of data records from the second table based on the join condition (Erdogan [0023] – [0033], [0039], [0063] – [0065] e.g. join operators).
12.	With respect to claim 11,
	Erdogan further discloses
	wherein the query indicates a plurality of conditions for selecting the first set of data records from the first table, and the computer-implemented method further comprises:
determining, by one or more processors, a union of the plurality of conditions as a target condition (Erdogan [0026] – [0033], [0039], [0063] – [0065] e.g. union); and
selecting, by one or more processors, from the first table the first set of data records satisfying the target condition (Erdogan [0035] e.g. [0035] The filter operator, applied to a relation R, produces a new relation with a subset of R's tuples.  The tuples in the resulting relation are those that satisfy some condition C that involves the attributes of R. We denote this .sigma..sub.c(R).  The schema for the resulting relation is the same as R's schema, and we conventionally show the attributes in the same order as we use for R).
13.	Claims 12-16 and 20-22 are same as claims 1-5 and 9-11 and are rejected for the same reasons as applied hereinabove.
14.	Claim 23 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

19.	Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan in view of Duffy et al (U.S. 20090144346 hereinafter, “Duffy”).
20.	With respect to claim 6,
Erdogan further discloses
	wherein the plurality of data operations comprises a first data operation grouping a first set of data records based on a first set of columns and a second data operation grouping a second set of data records based on a second set of columns, and combining the plurality of data operations into the target data operation comprises:
in accordance with a determination that the first and the second sets of columns comprise a same column (Erdogan [0041], [0083] e.g. attributes (columns)), determining, by one or more processors, a union of the first set of columns and the second set of columns as a set of keys, the same column acting as a leading key of the set of sorting keys (Erdogan [0091] e.g. The first two tables "lineitem" and "orders" are already partitioned on the order key.  Since they are partitioned on the same key, they can be joined without any data shuffling using a colocated join);
determining, by one or more processors, a third set of data records based on the first and the second set of data records; and
combining, by one or more processors, the first and the second data operations into the target data operation to sort the third set of data records based on the set of keys (Erdogan [0091] e.g. The first two tables "lineitem" and "orders" are already partitioned on the order key.  Since they are partitioned on the same key, they can be joined without any data shuffling using a colocated join).
Although Erdogan substantially teaches the claimed invention, Erdogan does not explicitly indicate sorting keys.
Duffy teaches the limitations by stating determining, by one or more processors, a union of the first set of columns and the second set of columns as a set of sorting keys (Duffy [0054] e.g. sort key).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Erdogan and Duffy, to deliver better performance as more processors are added to the computers on which such software runs  (Duffy [0001]). 
21.	With respect to claim 7,
	Erdogan further discloses
generating, by one or more processors, a first grouping result by grouping the sorted third set of data records based on the first set of columns and a second grouping result by grouping the sorted third set of data records based on the second set of columns (Erdogan [0093] – [0094] e.g. The map fetch task 702 then moves one of the intermediate data groups generated by the map task 701 to ; and
generating, by one or more processors, the intermediate result based on the first and second grouping results.
	Duffy further discloses sorting, by one or more processors, the third set of data records based on the set of sorting keys (Duffy [0054] e.g. sort key).
22.	With respect to claim 8,
	Erdogan further discloses
determining, by one or more processors, a union of the first and second conditions as a target condition; and
selecting, by one or more processors, from the at least one table the third set of data records satisfying the target condition (Erdogan [0026] – [0033], [0039], [0063] – [0065] e.g. union).
23.	Claims 6-8 are same as claims17-19 and are rejected for the same reasons as applied hereinabove.

Response to Argument
24.	On pages 16-17, Applicant alleges the independent claims are directed to a particular improvement in database query performance by automatically multiplexing (i.e., combining) multiple data operations referencing a same data table in order to 
	Examiner disagrees because:
Claim 1 recites, in part, a method comprising:
receiving a query for at least one table comprising a plurality of data records, the query indicating a plurality of data operations to be performed on the plurality of data records, the query referencing the at least one table multiple times, each table reference comprises a data operation, of the plurality of data operations, to be performed on the at least one table;
combining the plurality of data operations into a single target data operation;
generating work files to store an intermediate result of the query attained by performing the target data operation on the plurality of data records; and
determining a final result of the query based on the intermediate result.
These steps describe the concept of determine a query result, which corresponds to concepts identified as abstract ideas by the courts, such as collecting information (e.g. receiving a query and a plurality of data records), analyzing it (e.g. identifying a plurality of operations to performed on the plurality of data records), and displaying certain results of the collection (e.g. determining a final result of the query from the plurality of data records) and analysis (Electric Power Group) in Alice, risk hedging in Bilski or tax-free investing in Fort Properties.
The concept described in claim 1 is not meaningfully different than those data manipulating concepts found by the courts to be abstract ideas. As such, the description 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

25.	Applicant’s remarks and arguments presented on pages 18-19 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 15, 2022